Citation Nr: 1023838	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  08-36 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial rating higher than 70 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 30 percent disability rating 
for PTSD, effective March 6, 2008.  By a July 2009 rating 
decision, the RO increased the disability rating for the 
Veteran's PTSD from 30 to 70 percent disabling, effective 
March 6, 2008.  In August 2009, the Veteran testified before 
the Board at a hearing that was held at the RO.


FINDING OF FACT

In a written statement received at the RO in January 2010, 
the Veteran, through his representative, withdrew his appeal 
concerning entitlement to an initial rating higher than 70 
percent for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of 
entitlement to an initial rating higher than 70 percent for 
PTSD have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 
C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

An appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204(a), (b) 
(2009).  Withdrawal may be made by the appellant or by his 
authorized representative.  38 C.F.R. § 20.204(a).
In December 2008, the Veteran submitted a VA Form 9 
perfecting his appeal as to the issue of entitlement to an 
increased initial rating, as identified in the November 2008 
statement of the case.  

In a written statement received at the RO in January 2010, 
the Veteran, through his representative, stated that he was 
withdrawing the appeal of the issue of entitlement to an 
initial rating higher than 70 percent for PTSD.  He indicated 
that he was withdrawing the appeal as to an increased initial 
rating because VA had granted entitlement to a total 
disability rating based on individual unemployability.

As the appellant has withdrawn his appeal as to the issue of 
entitlement to an initial rating higher than 70 percent for 
PTSD, there remain no allegations of errors of fact or law 
for appellate consideration concerning this issue.  The Board 
therefore has no jurisdiction to review the issue.  

Accordingly, the issue of entitlement to an initial rating 
higher than 70 percent for PTSD is dismissed.


ORDER

The appeal concerning the issue of entitlement to an initial 
rating higher than 70 percent for PTSD is dismissed without 
prejudice.




____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


